Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

It is noted that the Restriction/Election dated 11/24/21 erroneously grouped claim 22 in Group III and claim 20 in Group II. A corrected grouping reads: 
Group I – claims 1-16 and 18 
Group II - claims 17, 21, and 22, and
Group III – claims 19-20 and 23-25  
Applicant’s election without traverse of group I (claims 1-16 and 18) in the reply filed on 1/7/22 is acknowledged.
With respect to the Election of species. Applicants elected the following:
1. A composition comprising at least one polyalkylene compound
2.Polyethylene glycol having a molecular weight from about 200 to about 2000000.
Upon further consideration, the previous restriction between Groups I and II and the Species requirement within Groups I and II have been withdrawn. However, Restriction between method claims (1-18, 21 and 22) and composition claims (claims 19-20 and 22-25) 
Accordingly, claims 1-18, 21 and 22 have been examined together directed to “Method claims”.
Claims 19, 20 and 23-25 have been withdrawn as being non-elected.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 is grammatically incorrect because depends on “claim 18”.  
Claim 18 is objected to because of the following informalities:  Claim 18 depends on “claim 18”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 3 recites a further step of applying the composition of claim 1 to infectable surfaces of a subject. It is unclear from the claim as to how the infectable surfaces are treated after the step of contacting the viruses with the anti-viral composition. It is unclear if the viruses of claim 1 are present on an infectable surface or on a biological surface. If the virus (claim 1) is present on a biological surface, it is unclear how the composition is used to treat an infectable surface at the same time or with the same composition because an infectable surface can include food, non-biological surfaces.
4 recites the limitation "said infectable surfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said mucosal tissue" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites several low molecular weight hydrophobically modified polymer and combinations thereof. However, the claim also recites “and the like”, which is indefinite because it is unclear what other similar low molecular weight hydrophobically modified polymers are included in claimed composition. Instant claim does not provide the meets and bounds of the term “and the like”, without which one cannot construe what similar variations of the claimed low molecular weight hydrophobically modified polymer are included. Since the variations of the claimed “and the like” polymers can encompass innumerable polymers, the claim is indefinite.
Claim 8 recites the limitation "said low molecular weight hydrophobic modified polymer" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. 
Instant claim 11 depends from claim 2, which recites “influenza and other enveloped viruses”, whereas claim 11 again states influenza in the limitation “the viruses are selected from the group consisting of influenza, poxviridae, Herpesviridae, retroviridae Lentivirus and combination thereof”. It appears that claim 11 intends to limit “other enveloped viruses of claim 2”. Hence, it is suggested to Applicants that deleting “influenza” from claim 11 would overcome the rejection.  



(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Instant claim 18 is dependent on itself (claim 18). In addition to being objected (see page 1), Instant claim is construed to be dependent on claim 1 because of the preamble “a method of inhibiting entry of influenza viruses”.  Claim 18 also fails to further limit claim 1 because the step of “further comprising contacting said viruses with said anti-viral composition”, is also recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0244365 to Labib et al., and US 10517806 to Emiru et al (Emiru), and further in view of Ghaffari et al (J. Biomedical Sciences, 2019) and US 4824689 to Kuenn et al.
Labib teaches compositions, formulations and methods for the treatment or decrease the frequency of transmission of a virus, such as HIV-1, Herpes Simplex Virus (HSV1, HSV2), bacterial infection or fungal infection (abstract). The formulation includes an anionic, cellulose- or acrylic-based oligomer, polymer, or copolymer [abstract, 0001 and 0058-0059]. Labib teaches that a therapeutically effective amount of an anionic, cellulose- or acrylic-based oligomer, polymer, or copolymer composition is applied to an infectable surface of a subject/human, as a topical composition (Abstract, [0001, 0015, 0058-0078, 0103-0106, 0140, 0146]. Labib further teaches use of copolymers of acrylic acid with methyl or hydroxyethyl methacrylate, or methyl or ethyl acrylate [0085] and the copolymers have a molecular weight of 500- 2,000,000 [0084-0086], which includes lower molecular weight 100,000 (instant claim 7). Further, Labib teaches that the anti-viral effect is a function of molecular weight, and the structure of the linkage between 
Labib does not teach the claimed polyalkylene glycol having low molecular weight. Labib also lacks the amount of water in claims 9-10. 
Emiru teaches antimicrobial foaming composition comprising a cationic active ingredient, a cationic compatible surfactant, a foam booster, a foam structure enhancing agent, dermal adjuvants, and a carrier. The composition is further free of anionic surfactants (abstract). The composition has a rapid cidal activity, provide stable, copius foam, and exhibit enhanced tissue (such as skin) compatibility (abstract). Emiru teaches that the composition is useful in cleaning skin, especially hands, arms, and face of the user; as well as in healthcare, food industry, meat processing industry so as to prevent potential spread of illness, without causing skin irritation (col. 1, l 29-45). Emiru further teaches that the composition can be used as a microbicide, virucide, fungicides, germicide, hand sanitizers, antiseptic etc (col. 1, l 29-45 and col. 19, l 20-24). 
For the claimed polyalkylene glycol having a low molecular weight, Emiru teaches that the composition includes polyethylene glycol 8000, and thus meet instant claimed polyalkylene glycol of lower molecular weight.  
Instant claims 17, 21 and 22 require applying a composition comprising polyalkylene glycol having a low molecular weight to an infectable surface (cl. 17), non-biological surface (cl. 19) or an ingestible surface (cl. 20). Emiru, as explained above, teaches using the composition for treating biological surfaces as well as in food 
Neither Labib nor Emiru teach the claimed method step of contacting influenza or other enveloped viruses with an anti-viral composition, so as to inhibit the entry of the virus (of claim 1). 
Kuenn et al., teaches a method for producing virucidal tissue products containing water-soluble humectants, such as polyethylene glycol (abstract). (col. 2, l 14-18). For the molecular weight, Kuenn teaches about 75 to about 90,000 are suitable and represent from a low viscosity liquid to a soft wax to a fairly hard solid (col. 2, l 33-55). Kuenn teaches that the water-soluble humectants provide sensory advantages, such as imparting a lotioned surface feel to the web and softness (col. 2, l 33-55). For the claimed amount, Kuenn teaches that the tissue product includes 0.05 to weight percent to up to 20% (col. 2, l 57-67), which meets the claimed effective amount. While Kuenn does not teach PEG for inhibiting the entry of influenza virus into cells, instant claim 1 recites an anti-viral composition comprising at least one polyalkylene glycol compound. Further, the amount of PEG taught by Kuenn meets the instant defined amounts (page 11, l 14-19).  A preferred composition comprises 30% polyethylene glycol for the treatment of a tissue base sheet (col. 4, l 23-26).
Ghaffari studied inhibition of H1N1 influenza virus infection by zinc oxide (ZnO) nanoparticles as well as ZnO nanoparticles (ZnO-NP) in the presence of polyethylene glycol (PEGylated-ZnO-NP) (abstract). Ghaffari studied both pre- and post-exposure of influenza infected MDCK-SIAT1cell lines (p 3, col. 1). Ghaffari teaches that PEG did not 
It would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the antiviral formulation of Labib, comprising copolymers of acrylic acid, and further include low molecular weight polyethylene glycol of Emiru so as to arrive at the instant claimed composition used for effectively preventing the transmission or spread of envelope viruses such as HIV, HSV (taught by Labib). One of an ordinary skill in the art would have been motivated to do so because Kuenn suggest incorporating PEG in virucidal tissue wipes and Ghaffari shows that PEG by itself and PEG when combined with other virucidal compounds such as zinc oxide provides antiviral activity against influenza virus. In this regard, Ghaffari teaches at least 13% antiviral activity with PEG (fig. 6).
While Ghaffari teaches PEGylated ZnO nanoparticles to have higher antiviral activity than PEG, and Emiru and Kuenn do not particularly teach PEG to provide antiviral activity, instant claims do not require polyalkylene glycol to be antiviral, nor require any level of antiviral activity. Instant claims only require contacting viruses with an antiviral composition. Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date to modify the antiviral composition of Labib, .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

10.	Claims 1-18, 21 and 22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-14, 20-21 and 26-27 of copending Application No. 16/856735 in view of US 10517806 to Emiru et al (Emiru), Ghaffari et al (J. Biomedical Sciences, 2019) and US 4824689 to Kuenn et al.
	Both instant and copending claims of ‘735 are directed to a method of inhibiting entry of enveloped viruses into cells and inhibiting the transmission of viruses comprising contacting non-biological or ingestible surfaces, a composition comprising a low molecular hydrophobically modified polymers having a molecular weight that is within the claimed range (instant claim 7). Both instant and copending claims recite the same low molecular hydrophobically modified polymers (instant claim 6), the composition includes same high amounts of water (at least 97% water).
The above copending claims do not recite the instant polyalkylene glycol having a lower molecular weight and further lacks a method of inhibiting the entry of or inactivating or inhibiting the entry of influenza into cells.
The teachings of Emiru, Kuenn and Ghaffari are discussed above and incorporated herewith.
It would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the antiviral formulation of the 

11.	Claims 1-18, 21 and 22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 10-12, 16-17, 22-23 and 28of copending Application No. 16/856766 in view of US 10517806 to Emiru et al (Emiru), Ghaffari et al (J. Biomedical Sciences, 2019) and US 4824689 to Kuenn et al.
	Both instant and copending claims of ‘766 are directed to a method of inhibiting entry of enveloped viruses into cells and inhibiting the transmission of viruses comprising contacting non-biological or ingestible surfaces, a composition comprising a low molecular hydrophobically modified polymers having a molecular weight that is within the claimed range (instant claim 7). Both instant and copending claims recite the same low molecular hydrophobically modified polymers (instant claim 6), the composition includes same high amounts of water (at least 97% water).
The above copending claims do not recite the instant polyalkylene glycol having a lower molecular weight and further lacks a method of inhibiting the entry of or inactivating or inhibiting the entry of influenza into cells.
The teachings of Emiru, Kuenn and Ghaffari are discussed above and incorporated herewith.
It would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the antiviral formulation of the copending claims, comprising copolymers of acrylic acid and further include low . 
This is a provisional nonstatutory double patenting rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0338994 to Melrose teaches a copolymer comprising an acrolein-derived segment and a polyalkylene glycol segment having a molecular weight of 200-600 Daltons for treating viral infections caused by several enveloped viruses such as influenza, HIV, Herpes etc [0010-0011].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611